Exhibit 10.27

As of March 16, 2011

CVCI Intcomex Investment LP

C/o Citigroup Venture Capital International,

a unit of Citigroup Alternative Investments

399 Park Avenue, 14th floor

New York, New York 10022

Attention: Juan Pablo Pallordet / Enrique Bascur

Intcomex, Inc.

3505 NW 107th Avenue

Miami, FL 33178

Attention: Russell Olson

Ladies and Gentlemen:

1. Reference is made to (a) the Stock Purchase Agreement (the “Agreement”) dated
August 27, 2004, by and among Co-Investment LLC VII (Intcomex) (as assignee of
Court Square Capital, Ltd.), whose interests were succeeded to by CVCI Intcomex
Investment LP (“CVC”), the Sellers party thereto and Intcomex, Inc. (the
“Company” ) and (b) the Indemnity Letter Agreement (the “Indemnity Letter”)
dated as of June 29, 2007, by and among CVC, Michael Shalom and Anthony Shalom
(the “Shalom Sellers”). Capitalized terms not otherwise defined herein shall
have the meanings specified in the Agreement.

2. As a result of a tax audit of the Company’s Uruguayan subsidiary TGM, S.A.
(“TGM”) for the period 2002 through 2006 initiated in October of 2006 by
Uruguay’s tax authority, the Dirección General Impositiva (“DGI”), TGM entered
into settlement agreements with DGI and the Uruguayan customs authorities and
made settlement payments and other contributions in kind in the total amount of
$3,970,680.10.

3. The Shalom Sellers, as Main Sellers, indemnified CVC under Section 9.3 of the
Agreement for breach of the representations and warranties contained in
Section 3.11 of the Agreement in the amount of $3,029,897.22 (the “Paid
Amount”), which was paid to the Company, as provided in the Indemnity Letter.

4. The Shalom Sellers and CVC agree that the Paid Amount exceeds the amount of
indemnity required to be paid by the Main Sellers under Section 9.3 of the
Agreement by $926,670.08 (the “Reimbursement Amount”) and CVC and the Shalom
Sellers hereby consent to the return by the Company to the Shalom Sellers of the
Reimbursement Amount.

5. The Company hereby agrees to pay to the Shalom Sellers an amount in cash
equal to the Reimbursement Amount at the earlier of (i) such time that such
payment is not prohibited by any agreement by which the Company or any of its
subsidiaries is bound, and (ii) a Change of

 

1



--------------------------------------------------------------------------------

Control (as defined in the Company’s Fourth Amended and Restated Shareholders
Agreement) other than a Change of Control as a result of an IPO (as defined in
the Company’s Fourth Amended and Restated Shareholders Agreement); provided,
however, that in no event shall the Company be required to make such payment if
it would result in a breach of any material agreement by which the Company or
any of its subsidiaries is bound.

6. The provisions of Section 10.12 and 10.13 of the Agreement shall apply to
this letter agreement mutatis mutandis.

Please confirm that the foregoing is in accordance with your understanding of
our agreement by signing and returning to us a copy of this letter agreement.

[Signature Page to Follow]

 

2



--------------------------------------------------------------------------------

Sincerely,

 

/s/     Michael Shalom

  Michael Shalom, Main Seller  

/s/    Anthony Shalom

  Anthony Shalom, Main Seller  

 

Accepted and agreed:

 

INTCOMEX, INC.

 

By:

 

/s/ Russell A. Olson

   

Name: Russell A. Olson

   

Title: Chief Financial Officer

 

CVCI INTCOMEX INVESTMENT LP

By:

 

 

   

Name:

   

Title:

 

 

3